


Exhibit 10.11

 

 

 

 

 

 

STOCK PURCHASE AND EXCHANGE AGREEMENT

 

between

 

BROADWAY FINANCIAL CORPORATION

 

and

 

NATIONAL COMMUNITY INVESTMENT FUND

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

DEFINITIONS

2

Section 1.01

Definitions of Certain Terms

2

Section 1.02

Interpretation

4

ARTICLE II

SHARE PURCHASE AND EXCHANGE

4

Section 2.01

Purchase and Exchange of Shares

4

Section 2.02

Closing of Share Purchase and Share Exchange

4

ARTICLE III

REPRESENTATIONS AND WARRANTIES

5

Section 3.01

Representations and Warranties of the Company

5

Section 3.02

Representations and Warranties of NCIF

6

ARTICLE IV

COVENANTS

7

Section 4.01

Forbearances of NCIF

7

Section 4.02

Further Action

7

ARTICLE V

CONDITIONS TO THE CLOSING

7

Section 5.01

Conditions to Each Party’s Obligations

7

Section 5.02

Condition to Obligations of NCIF

8

ARTICLE VI

TERMINATION

9

Section 6.01

Termination Events

9

Section 6.02

Effect of Termination

9

ARTICLE VII

MISCELLANEOUS

9

Section 7.01

Waiver; Amendment

9

Section 7.02

Counterparts

9

Section 7.03

Governing Law; Choice of Forum; Waiver of Jury Trial

10

Section 7.04

Notices

10

Section 7.05

Entire Understanding; No Third Party Beneficiaries

11

Section 7.06

Assignment

11

Section 7.07

Severability

11

 

-i-

--------------------------------------------------------------------------------


 

STOCK PURCHASE AND EXCHANGE AGREEMENT

 

THIS SECURITIES AND EXCHANGE PURCHASE AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”) is dated as of
December 21, 2016, and is entered into by and among Broadway Financial
Corporation, a Delaware corporation (the “Company”), and National Community
Investment Fund (“NCIF”).

 

RECITALS

 

WHEREAS, NCIF currently owns shares of Common Stock of the Company having full
voting rights and, pursuant to that certain letter agreement, dated August 22,
2013, that certain Exchange Agreement, dated August 22, 2013 and that certain
letter agreement, dated October 16, 2014, each entered into between NCIF and the
Company, NCIF has the right to require the Company to purchase a portion of the
shares of such stock NCIF owns, and also has the right to exchange a portion of
the shares of such stock NCIF owns for shares of Non-Voting Common Stock of the
Company, in each case to the extent necessary to maintain the percentage
ownership by NCIF of voting stock of the Company below a specified level;

 

WHEREAS, NCIF desires to sell to the Company, and the Company agrees to purchase
from NCIF, subject to the terms and conditions contained in this Agreement and
in the contractual arrangements referred to above, 50,000 shares of Common Stock
(the “Purchased Shares”) at a purchase price of $1.59 per share (the “Share
Purchase”);

 

WHEREAS, NCIF also desires to exercise its right pursuant to the contractual
arrangements referred to above and on the terms and conditions contained in this
Agreement, to exchange 62,340 shares of Common Stock (the “Exchanged Shares”)
for 62,340 shares of Non-Voting Common Stock (the “Replacement Shares”) (such
exchange being referred to herein as the “Share Exchange”);

 

WHEREAS, the Share Purchase and the Share Exchange are only intended by the
parties hereto to take place concurrently with certain sales of shares of Common
Stock currently held by the U.S. Treasury Department that are proposed to be
made pursuant to that certain Share Purchase Agreement, dated the date hereof,
entered into by and among the U. S. Treasury Department and the Purchasers named
therein (such purchase transactions being collectively referred to herein as the
“Treasury Sale”).

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and other agreements of the parties hereto, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

-1-

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                Definitions of Certain Terms. For purposes of this
Agreement, the following terms are used with the meanings assigned below (such
definitions to be equally applicable to both the singular and plural forms of
the terms herein defined):

 

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
agreement.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the State of California are required or
authorized by Law to be closed.

 

“Closing” has the meaning set forth in Section 2.02(A).

 

“Closing Date” has the meaning set forth in Section 2.02(A).

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
having full voting rights.

 

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Company Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including, without limitation, changes generally in prevailing
interest rates, credit availability and liquidity, currency exchange rates and
price levels or trading volumes in the United States or foreign securities or
credit markets), or any outbreak or escalation of hostilities, declared or
undeclared acts of war or terrorism, in each case generally affecting the
industries in which the Company and its Subsidiaries operate, (ii) changes or
proposed changes after the date hereof in United States generally accepted
accounting principles or regulatory accounting requirements, or authoritative
interpretations thereof, (iii) changes or proposed changes after date hereof in
securities, banking and other Laws of general applicability or related policies
or interpretations of Governmental Entities (in the case of each of these
clauses (i), (ii) and (iii), other than changes or occurrences to the extent
that such changes or occurrences have or would reasonably be expected to have a
materially disproportionate adverse effect on the Company and its consolidated
Subsidiaries taken as a whole relative to comparable

 

-2-

--------------------------------------------------------------------------------


 

United States banking or financial services organizations), or (iv) changes in
the market price or trading volume of the Common Stock or any other equity,
equity-related or debt securities of the Company or its consolidated
Subsidiaries (it being understood and agreed that the exception set forth in
this clause (iv) does not apply to the underlying reason giving rise to or
contributing to any such change).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Exchanged Shares” has the meaning set forth in the recitals to this Agreement.

 

“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.

 

“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.

 

“Liens” means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.

 

“NCIF” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Purchase Price” has the meaning set forth in Section 2.01.

 

“Purchased Shares” has the meaning set forth in the recitals to this Agreement.

 

“Replacement Shares” has the meaning set forth in the recitals to this
Agreement.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Share Exchange” has the meaning set forth in the recitals to this Agreement

 

“Share Purchase” has the meaning set forth in the recitals to this Agreement.

 

“NCIF” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Subsidiary” means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or managing member or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.

 

“Non-Voting Common Stock” means the non-voting common stock, par value $0.01 per
share, of the Company.

 

-3-

--------------------------------------------------------------------------------


 

Section 1.02                Interpretation.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section references are to this Agreement unless otherwise
specified.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  The term “person” as used in this Agreement shall mean any
individual, corporation, limited liability company, limited or general
partnership, joint venture, government or any agency or political subdivision
thereof, or any other entity or any group (as defined in Section 13(d)(3) of the
Exchange Act) comprised of two or more of the foregoing.  The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.  In
this Agreement, all references to “dollars” or “$” are to United States
dollars.  This Agreement and any documents or instruments delivered pursuant
hereto or in connection herewith shall be construed without regard to the
identity of the person who drafted the various provisions of the same.  Each and
every provision of this Agreement and such other documents and instruments shall
be construed as though all of the parties participated equally in the drafting
of the same.  Consequently, the parties acknowledge and agree that any rule of
construction that a document is to be construed against the drafting party shall
not be applicable either to this Agreement or such other documents and
instruments.

 

ARTICLE II

 

SHARE PURCHASE AND EXCHANGE

 

Section 2.01                Purchase and Exchange of Shares.  Subject to, and on
the terms and conditions of, this Agreement, effective at the Closing:

 

(a)                               The Company will purchase from NCIF, and NCIF
will sell, transfer, convey, assign and deliver to the Company, the Purchased
Shares set forth herein, free and clear of all Liens.  The aggregate purchase
price for the Purchased Shares shall be an amount in cash equal to $79,500.00
(the “Purchase Price”).

 

(b)                              NCIF will exchange the Exchanged Shares with
the Company for the Replacement Shares.

 

Section 2.02                Closing of Share Purchase and Share Exchange.

 

(a)                               Subject to Article V, the closing of the Share
Purchase and the Share Exchange (the “Closing”) shall occur at 9 a.m. Eastern
Time on December 22, 2016 or at such time or date as shall be agreed to in
writing by the Company and NCIF.  The date on which the Closing occurs is
referred to herein as the “Closing Date”.  The Closing shall be held at such
place as the Company and NCIF shall mutually agree.

 

-4-

--------------------------------------------------------------------------------


 

(b)                              At the Closing, or simultaneously therewith,
the following shall occur:

 

(1)                              the Company will pay the Purchase Price to NCIF
by wire transfer in immediately available funds to an account designated in
writing by NCIF to the Company;

 

(2)                              NCIF will deliver the Purchased Shares in book
entry form without any restrictive legends and transferred via
Deposit/Withdrawal At Custodian to the account designated in writing by the
Company to NCIF, such designation to be made not later than two Business Days
prior to the Closing Date; and

 

(3)                              NCIF will deliver the Exchanged Shares to the
Company via Deposit/Withdrawal At Custodian, retaining its ownership of the
remaining shares of Common Stock it then owns, and in exchange for the Exchanged
Shares the Company shall issue and deliver the Replacement Shares to NCIF in
certificated form registered in NCIF’s name.  The Replacement Shares shall have
the same rights, preferences and privileges as set forth in: (i) the Investor
Rights Agreement dated August 22, 2013; (ii) the Investor Rights Agreement dated
October 16, 2014; and (iii) the Company’s certificate of incorporation.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01                Representations and Warranties of the Company.  The
Company hereby represents and warrants to NCIF as follows:

 

(a)                               Due Organization, Power and Authority.  The
Company is duly organized and has all requisite power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated by
this Agreement.

 

(b)                              Authorization.  The execution and delivery of
this Agreement, and the consummation by the Company of the transactions
contemplated hereby, have been duly and validly approved in accordance with all
requirements and procedures applicable to the Company, and no other proceedings
on the part of the Company are necessary to approve this Agreement or to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly executed and delivered by the Company, and (assuming the due
authorization, execution and delivery of this Agreement by NCIF) this Agreement
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforcement may be limited
by general principles of equity, whether applied in a court of law or a court of
equity, and by bankruptcy, insolvency and similar Laws affecting creditors’
rights and remedies generally.

 

(c)                               Non-Contravention.  Neither the execution and
delivery of this Agreement nor the consummation by the Company of the
transactions contemplated hereby will violate the Company’s certificate of
incorporation or bylaws, any agreement, arrangement, note, contract or other
binding instrument to which the Company is a party or bound, or applicable Law.

 

-5-

--------------------------------------------------------------------------------


 

(d)                             Consents and Approvals.  No consents or
approvals of, or filings or registrations with, any Governmental Entity,
shareholders or any other third party by or on behalf of the Company are
necessary in connection with the execution and delivery by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby.

 

(e)                               Availability of Funds.  The Company has and
will have as of the Closing sufficient funds available to consummate the
transactions contemplated hereunder.

 

Section 3.02                Representations and Warranties of NCIF.  NCIF hereby
represents and warrants to the Company as follows:

 

(a)                               Power and Authority.  NCIF has all requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.

 

(b)                              Authorization.  The execution and delivery of
this Agreement, and the consummation by NCIF of the transactions contemplated
hereby, have been duly and validly approved in accordance with all requirements
and procedures applicable to NCIF, and no other proceedings on the part of NCIF
are necessary to approve this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by NCIF, and (assuming the due authorization, execution and delivery
of this Agreement by the other parties hereto) this Agreement constitutes a
valid and binding obligation of NCIF, enforceable against NCIF in accordance
with its terms, except as enforcement may be limited by general principles of
equity, whether applied in a court of law or a court of equity, and by
bankruptcy, insolvency and similar Laws affecting creditors’ rights and remedies
generally.

 

(c)                               Non-Contravention.  Neither the execution and
delivery of this Agreement nor the consummation by NCIF of the transactions
contemplated hereby, will violate any provision of any agreement to which NCIF
is a party or any applicable Law.  Without limiting the foregoing, NCIF is the
sole record and beneficial owner of the Purchased Shares, free and clear of any
Lien, but subject to the restrictions on transfer imposed by federal and state
laws, and NCIF has the unrestricted right to sell the Purchased Shares to the
Company as herein provided.

 

(d)                             Consents and Approvals.  No consents or
approvals of, or filings or registrations with, any Governmental Entity or any
other third party by and on behalf of NCIF are necessary in connection with the
execution and delivery by NCIF of this Agreement and the consummation by NCIF of
the transactions contemplated hereby.

 

-6-

--------------------------------------------------------------------------------


 

ARTICLE IV

 

COVENANTS

 

Section 4.01                Forbearances of NCIF.  From the date hereof until
the Closing, without the prior written consent of the Company, NCIF will not:

 

(a)                               directly or indirectly transfer, sell, assign,
distribute, exchange, pledge, hypothecate, mortgage, encumber or otherwise
dispose of or engage in or enter into any hedging transactions with respect to,
any of the Purchased Shares or the Exchanged Shares or any portion thereof or
interest therein (other than pursuant to the Share Purchase and the Securities
Exchange); or

 

(b)                              agree, commit to or enter into any agreement to
take any of the actions referred to in Section 4.01(A).

 

Section 4.02                Further Action.  The Company and NCIF (A) shall each
execute and deliver, or shall cause to be executed and delivered, such documents
and other instruments and shall take, or shall cause to be taken, such further
action as may be reasonably necessary to carry out the provisions of this
Agreement and give effect to the transactions contemplated by this Agreement and
(B) shall refrain from taking any actions that could reasonably be expected to
impair, delay or impede the Closing or the consummation of the transactions
contemplated by this Agreement.

 

Section 4.03                Reservation and Listing of Shares.  The Company
shall at all times reserve a number of unissued shares of Common Stock
sufficient to convert automatically, in accordance with the terms of the
certificate of incorporation of the Company, all of the shares of Non-Voting
Common Stock then outstanding and shall use its reasonable best efforts to cause
any shares of Voting Common Stock into which the Replacement Shares may be
converted in connection with resale of the Replacement Shares by NCIF in
compliance with the restrictions set forth in the certificate of incorporation
of the Company to be approved for listing on the Nasdaq Stock Market as promptly
as possible.

 

ARTICLE V

 

CONDITIONS TO THE CLOSING

 

Section 5.01                Conditions to Each Party’s Obligations.  The
respective obligations of the Company and NCIF to consummate the transactions
provided for herein are subject to the fulfillment, or written waiver by the
Company and NCIF, at or prior to the Closing, of each of the following
conditions:

 

(a)                               No Injunctions or Restraints; Illegality.  No
order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the transactions provided for herein shall be in effect.  No Law shall have
been enacted, entered, promulgated or enforced by any Governmental Entity which
prohibits or makes illegal the consummation of the transactions provided for
herein.

 

-7-

--------------------------------------------------------------------------------


 

(b)                              Representations and Warranties.  The
representations and warranties set forth in Article III of this Agreement shall
be true and correct as though made on and as of the Closing Date.

 

(c)                               Other Events.  None of the following shall
have occurred since the date hereof:

 

(1)                              the Company or any of its Subsidiaries shall
have (a)  become insolvent or unable to pay its debts or failed or admitted in
writing its inability generally to pay its debts as they become due; (b) made a
general assignment, arrangement or composition with or for the benefit of its
creditors; (c)  have instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or have a petition
presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition shall have resulted in a judgment of insolvency or bankruptcy or the
entry of an order for relief or the making of an order for its winding-up or
liquidation; (d) had a resolution passed for its winding-up, official management
or liquidation (other than pursuant to a consolidation, amalgamation or merger);
(e) sought or shall have become subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (f) had a
secured party take possession of all or substantially all its assets or had a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets; (g) caused
or shall have been subject to any event with respect to it which, under the
applicable laws of any jurisdiction, had an analogous effect to any of the
events specified in clauses (a) to (f) (inclusive); or (g) taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts;

 

(2)                              a Governmental Entity in any jurisdiction shall
have (a) commenced an action or proceeding against the Company or any of its
Subsidiaries; or (b) issued or entered a temporary restraining order,
preliminary or permanent injunction or other order binding upon the Company or
any of its Subsidiaries, which in the case of (a) and (b) shall have had or be
reasonably expected to have a Company Material Adverse Effect; or

 

(3)                              any fact, circumstance, event, change,
occurrence, condition or development shall have occurred that, individually or
in the aggregate, shall have had or shall be reasonably likely to have a Company
Material Adverse Effect.

 

(d)                             The Treasury Sale and the other transactions
reflected in Schedule I to this Agreement shall be completed concurrently with
the transaction provided for herein.

 

Section 5.02                Condition to Obligations of NCIF.  The obligation of
NCIF to consummate the Share Purchase is also subject to the fulfillment, or
written waiver by NCIF, prior to the Closing, of the following conditions:

 

-8-

--------------------------------------------------------------------------------

 

(a)                               Performance of Obligations.  The Company shall
have performed in all material respects all obligations required to be performed
by it under this Agreement at or prior to the Closing.

 

(b)                              Closing Certificates.  The Company shall
deliver to NCIF a certificate, dated as of the Closing Date, certifying to the
effect that all conditions precedent to the Closing have been satisfied.

 

ARTICLE VI

 

TERMINATION

 

Section 6.01                Termination Events.  This Agreement may be
terminated at any time prior to the Closing:

 

(a)                               by mutual written agreement of the Company and
NCIF; or

 

(b)                              by the Company, upon written notice to NCIF, or
by NCIF, upon written notice to the Company, in the event that the Closing Date
does not occur on or before December 31, 2016, 2016; provided, however, that the
respective rights to terminate this Agreement pursuant to this
Section 6.01(B) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date.

 

Section 6.02                Effect of Termination.  In the event of termination
of this Agreement as provided in Section 6.01, this Agreement shall forthwith
become void and have no effect, and none of the Company, NCIF or any officers,
directors or employees of the Company or NCIF, or any of their respective
Affiliates, shall have any liability of any nature whatsoever hereunder, or in
connection with the transactions contemplated hereby, except that this
Section 6.02 and Sections 7.03, 7.04, 7.05 and 7.06 shall survive any
termination of this Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01                Waiver; Amendment.  Any provision of this Agreement
may be (A) waived in writing by the party benefiting by the provision, or
(B) amended or modified at any time by an agreement in writing signed by each of
the parties hereto.  Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege.

 

Section 7.02                Counterparts.  This Agreement may be executed by
facsimile or other electronic means and in counterparts, all of which shall be
considered an original and one and the same agreement and shall become effective
when counterparts have been signed by each

 

-9-

--------------------------------------------------------------------------------


 

of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

Section 7.03                Governing Law; Choice of Forum; Waiver of Jury
Trial.  (a)  This Agreement and any claim, controversy or dispute arising under
or related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State.  Each of the parties hereto agrees (a) to submit to the
exclusive jurisdictions and venue of the United States District Court of the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, and (b) that notice may be
served upon (i) the Company at the address and in the manner set forth for
notices to the Company in Section 7.04, and (ii) NCIF at the address and in the
manner set forth for notices to NCIF in Section 7.04.

 

(b)                              To the extent permitted by applicable Law, each
of the parties hereto hereby unconditionally waives trial by jury in any civil
legal action or proceeding relating to this Agreement or the transactions
contemplated hereby.

 

Section 7.04                Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given on the date of delivery
if delivered personally or telecopied (upon telephonic confirmation of receipt),
on the first Business Day following the date of dispatch if delivered by a
recognized next day courier service, or on the third Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid.  All notices hereunder shall be delivered as set
forth below or on the signature page hereof, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

If to the Company to:

 

Broadway Financial Corporation
5055 Wilshire Boulevard
Suite 500
Los Angeles, California 90036

Facsimile: (323) 634-1723
Attention:  Chief Financial Officer

 

With a copy to:

 

Arnold & Porter LLP

777 South Figueroa Street,

Suite 4400
Los Angeles, California 90017
Facsimile: (213) 243-4199
Attention:  James. R. Walther

 

-10-

--------------------------------------------------------------------------------


 

If to NCIF to:

 

National Community Investment Fund
135 South LaSalle Street
Suite 2040
Chicago, Illinois 60603
Facsimile: (312) 662-6100
Attention: Chief Executive Officer

 

Section 7.05                Entire Understanding; No Third Party Beneficiaries. 
This Agreement (together with the documents, agreements and instruments referred
to herein) represents the entire understanding of the parties with respect to
the Share Exchange and the Share Purchase and supersedes any and all other oral
or written agreements heretofore made with respect to the subject matter
hereof.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any person, other than the parties hereto, any rights or remedies
hereunder.

 

Section 7.06                Assignment.  Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be null and void; provided, however, that
NCIF may assign this Agreement to an Affiliate of NCIF.  If NCIF assigns this
Agreement to an Affiliate, NCIF shall be relieved of its obligations and
liabilities under this Agreement but (i) all rights, remedies, obligations and
liabilities of NCIF hereunder shall continue and be enforceable by and against
and assumed by such Affiliate, (ii) NCIF’s obligations and liabilities hereunder
shall continue to be outstanding and (iii) all references to NCIF herein shall
be deemed to be references to such Affiliate.  NCIF will give the Company notice
of any such assignment; provided, that the failure to provide such notice shall
not void any such assignment.

 

Section 7.07                Severability.  Any term or provision of this
Agreement which is determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid, illegal or unenforceable the
remaining terms and provisions of this Agreement. or affecting the validity,
legality or enforceability of any of the terms or provisions of this Agreement
in any other jurisdiction, and if any provision of this Agreement is determined
to be so broad as to be unenforceable, the provision shall be interpreted to be
only so broad as is enforceable, in all cases so long as neither the economic
nor legal substance of the transactions contemplated hereby is affected in any
manner materially adverse to any party or its shareholders.  Upon any such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

 

[remainder of page intentionally left blank]

 

-11-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Wayne-Kent A. Bradshaw

 

Name:  Wayne-Kent A. Bradshaw

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

NATIONAL COMMUNITY INVESTMENT

 

FUND

 

 

 

 

 

 

 

By:

/s/ Saurabh Narain

 

 

Name: 

 

 

Title:

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------

 

Broadway Financial Corporation
Pro Forma Share Ownership

 

 

 

Existing Ownership - Pre Transactions

 

 

 

Voting

 

%

 

Non-Voting

 

%

 

Total

 

%

 

U.S. Treasury

 

10,146,000

 

47.40

%

-    

 

0.00

%

10,146,000

 

34.89

%

CJA

 

2,129,816

 

9.95

%

6,169,320

 

80.42

%

8,299,136

 

28.54

%

Hope Bancorp

 

1,925,000

 

8.99

%

-    

 

0.00

%

1,925,000

 

6.62

%

Grace & White

 

1,343,076

 

6.27

%

-    

 

0.00

%

1,343,076

 

4.62

%

NCIF

 

1,021,000

 

4.77

%

1,502,200

 

19.58

%

2,523,200

 

8.68

%

AAA

 

361,232

 

1.69

%

-    

 

0.00

%

361,232

 

1.24

%

ESOP

 

360,752

 

1.69

%

-    

 

0.00

%

360,752

 

1.24

%

First Republic

 

-    

 

0.00

%

-    

 

0.00

%

-    

 

0.00

%

All Other Holders

 

4,118,312

 

19.24

%

-    

 

0.00

%

4,118,312

 

14.16

%

Total

 

21,405,188

 

100.00

%

7,671,520

 

100.00

%

29,076,708

 

100.00

%

 

 

 

 

Pro Forma Ownership - Post Contemplated Transactions

 

 

 

Voting

 

%

 

Non-Voting

 

%

 

Total

 

%

 

U.S. Treasury

 

5,443,140

 

29.35

%

-    

 

0.00

%

5,443,140

 

19.94

%

CJA

 

1,845,141

 

9.94989

%

6,453,995

 

73.71

%

8,299,136

 

30.40

%

Hope Bancorp

 

1,835,881

 

9.89995

%

-    

 

0.00

%

1,835,881

 

6.72

%

Grace & White

 

1,343,076

 

7.24

%

-    

 

0.00

%

1,343,076

 

4.92

%

NCIF

 

908,660

 

4.89993

%

1,564,540

 

17.87

%

2,473,200

 

9.06

%

AAA

 

361,232

 

1.95

%

-    

 

0.00

%

361,232

 

1.32

%

ESOP

 

1,854,431

 

9.99998

%

-    

 

0.00

%

1,854,431

 

6.79

%

First Republic

 

834,465

 

4.49984

%

737,861

 

8.43

%

1,572,326

 

5.76

%

All Other Holders

 

4,118,312

 

22.21

%

-    

 

0.00

%

4,118,312

 

15.08

%

Total

 

18,544,338

 

100.00

%

8,756,396

 

100.00

%

27,300,734

 

100.00

%

 

 

Schedule I

 

--------------------------------------------------------------------------------
